Order entered September 25, 2014




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-01281-CR
                                   No. 05-13-01282-CR
                                   No. 05-13-01283-CR

                      FERNANDO ADRIAN MARTINEZ, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee

                   On Appeal from the Criminal District Court No. 3
                                 Dallas County, Texas
            Trial Court Cause Nos. F10-73063-J, F11-40692-J, & F13-53458-J

                                       ORDER
      Before the Court is the State’s September 24, 2014 Motion to Accept Brief Tendered.

We GRANT the motion. We DIRECT the Clerk to file the brief tendered by the State on

September 24, 2014.


                                                  /s/   ROBERT M. FILLMORE
                                                        PRESIDING JUSTICE